Citation Nr: 0517114	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of sensation of the abdomen 
and vaginal area due to Department of Veterans Affairs (VA) 
treatment in October 1999.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for sexual dysfunction due to VA 
treatment in October 1999.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for depression due to VA treatment in 
October 1999.

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a hiatal hernia due to VA treatment 
in October 1999.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1979 
to March 1980.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the VA Regional Office in Lincoln, 
Nebraska (RO).  


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran incurred loss of sensation of the abdomen and 
vaginal area due to VA medical fault or to an unforeseen 
event.

2.  The medical evidence of record does not demonstrate that 
the veteran incurred sexual dysfunction due to VA medical 
fault or to an unforeseen event.

3.  The medical evidence of record does not demonstrate that 
the veteran incurred a psychiatric disability due to VA 
medical fault or to an unforeseen event.

4.  The medical evidence of record does not demonstrate that 
the veteran incurred a hiatal hernia due to VA medical fault 
or to an unforeseen event.


CONCLUSIONS OF LAW

1.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for loss of sensation of the abdomen and vaginal area 
due to VA medical treatment in October 1999 have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2004).


2.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for sexual dysfunction due to VA medical treatment in 
October 1999 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).

3.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for psychiatric disability due to VA medical treatment 
in October 1999 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).

4.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for a hiatal hernia due to VA medical treatment in 
October 1999 have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In May 2003, the RO sent the veteran a letter, with a copy to 
her attorney, in which he was informed of the requirements 
needed to establish his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, employment records, 
etc., but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional evidence was received from the veteran.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involves the issue of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 involving past action of 
VA, a current examination is not relevant.  A nexus opinion 
was obtained from a VA physician in July 2003.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient evidence on file on which to make a decision on 
each claim.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to her VA 
claims folder with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).



Pertinent Law And Regulations

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Factual Background

VA treatment records dated in September 1999 reveal that the 
veteran had a two-year history of cancer and had developed 
abdominal pain into the chest that was not relieved by pain 
medication.

VA hospital records reveal that the veteran was hospitalized 
from October 5 to October 7, 1999 with an abdominal mass.  It 
was noted that she had been previously diagnosed with 
lymphoma, for which she had undergone radiation therapy and 
chemotherapy.  A computer tomography guided biopsy was 
inconclusive, and it was felt that an open biopsy was needed 
to determine whether the mass was recurrent or not.  The 
veteran underwent an exploratory laparotomy with an 
incisional of the lesion.  A frozen section came back 
inconclusive but did not show any definite return of 
lymphoma.  Further section was also taken and sent fresh to 
pathology at the University of Nebraska for further 
delineation of the tissue.  It was reported that the veteran 
tolerated the procedure well.  By postoperative day one the 
veteran had good pain control with medication and was 
tolerating clear liquids well.  By postoperative day two she 
was ambulating well and was tolerating a general diet without 
nausea or vomiting.  The discharge diagnosis was status post 
open biopsy and exploratory laparotomy.  

VA treatment records dated from October 1999 to May 2003 
reveal that the veteran's surgical incision opened on October 
18 and filled 1/4 cup with blood and secretions.  The wound was 
cleaned and rebandaged.  It was noted on October 20, 1999 
that the wound continued to drain, and the veteran was given 
ciprofloxacin, an antibiotic.  A small hiatal hernia was 
noted in December 2000.  The impressions in March 2001 
included depression.  Records for May 2001 reveal that the 
veteran complained of problems with depression probably since 
1998, and a depressive disorder was diagnosed.  The 
impressions in January 2002 included abdominal discomfort 
with bloating and questionable sign of obstruction.  An upper 
gastrointestinal endoscopy later in January 2002 did not find 
any abnormality of the stomach or duodenum.  The veteran 
complained in March 2002 that she had no sexual interest and 
blamed her cancer treatment for causing her sexual 
dysfunction, not the depression.  The veteran complained in 
February 2003 of very little sensation in the vulvar area and 
said that she had had significantly decreased libido since 
chemotherapy in 1999.

In response to a VA request, a VA physician reviewed the 
veteran's claims files, including the October 1999 
hospitalization, and concluded that while the operative 
procedures in October 1999 could have interfered with loss of 
feeling in the lower abdomen and genital area and caused 
mental trauma, there was no medical evidence of that the 
veteran incurred a disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or other 
similar instance of fault on the part of VA.  

According to a January 2004 report from a private 
psychologist, which included the results of an interview with 
the veteran that covered her medical history, there appeared 
to be a nexus between the difficulty the veteran was 
experiencing with "reported misdiagnosis" from VA and her 
psychiatric problems.

Also on file are statements from the veteran in support of 
her claim, to include her belief that it was VA fault that 
caused her current medical problems.

Analysis

The veteran contends that benefits are warranted for the 
disabilities at issue, under the provisions of 38 U.S.C.A. 
§ 1151, due to the actions of VA medical personnel in October 
1999.  

In analyzing the issue in this case, before compensation 
benefits are granted under 38 U.S.C.A. § 1151, there needs to 
be medical evidence of a current disability; evidence of 
incurrence or aggravation of such injury or disease as the 
result of careless or negligent VA hospitalization or 
treatment; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).  A determination 
must also be made under 38 U.S.C.A. § 1151 whether a claimed 
disability was a reasonably foreseeable consequence of VA 
medical treatment. 

While there is evidence of loss of sensation in the abdomen 
and vaginal area, sexual dysfunction, depression, and a 
hiatal hernia, there is no medical evidence of incurrence or 
aggravation of any of the disabilities as the result of 
careless or negligent VA hospitalization or treatment and no 
evidence that any claimed disability was caused by an event 
that was not reasonably foreseeable.  


The hospital records for October 1999 indicate an uneventful 
recovery from the veteran's abdominal surgery.  Although the 
wound became infected soon after hospital discharge, it was 
treated with antibiotics and there is no notation of an 
infection after October 1999.  In fact, a VA physician who 
was not involved with the surgery reviewed the claims files 
and concluded that although the veteran could have incurred 
loss of sensation, sexual dysfunction, and depression as a 
result of treatment, including prior treatment for her 
cancer, there was no medical evidence that any disability was 
due to VA fault.  The Board would also note that at least 
some of the disabilities at issue may be related to the 
radiation and chemotherapy the veteran underwent for cancer 
prior to her VA hospitalization in October 1999, since she 
said in May 2001 that she had had depression probably since 
1998 and she blamed her cancer treatment for her sexual 
dysfunction, in March 2002, and for her loss of sensation, in 
February 2003.

The Board also concludes that even though the January 2004 
report from a private psychologist found a nexus between the 
"reported misdiagnosis" from VA and the veteran's current 
psychiatric disability, the psychologist's conclusion is 
based on the history provided by the veteran and not on 
review of the claims files.  Consequently, the Board finds 
the July 2003 medical opinion by a physician who had reviewed 
the claims file to be more credible than a psychologist's 
opinion based on the veteran's subjective history.  The Board 
has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Despite the statements from the veteran as to the reasons for 
her current problems, it is well established that a layperson 
without medical training, such as the veteran, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for loss of sensation in the abdomen and vaginal area, sexual 
dysfunction, depression, and a hiatal hernia, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of sensation in the abdomen and 
vaginal area, for sexual dysfunction, for depression, and for 
a hiatal hernia due to VA treatment in October 1999 is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


